Order entered November 4, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00725-CR

                           CRAIG LADARIUS THOMAS, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-70706-T

                                              ORDER
        The Court REINSTATES the appeal.

        On October 16, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Bruce

Kaye; (3) the record was incomplete because it did not contain a copy of appellant’s letter; (4)

the letter from appellant is included in the supplemental clerk’s record with the findings and (5) a

supplemental clerk’s record was filed that contains a corrected judgment. Because appellant’s

brief was originally due on August 9, 2014 and counsel has already been granted two extensions

of time to file the brief, we DO NOT ADOPT the finding that counsel should be given an

additional forty-five days to file appellant’s brief.
           We ORDER appellant to file his brief within TWENTY-ONE DAYS of the date of this

order. No further extensions will be granted. If the brief is not filed by that date, the Court will

utilize the available remedies to obtain appellant’s brief, which may include ordering that Bruce

Kaye be removed as appellate counsel and ordering the trial court to appoint new counsel to

represent appellant on appeal.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Rick Magnis, Presiding Judge, 283rd Judicial District Court, and to counsel for all

parties.

                                                     /s/     ADA BROWN
                                                             JUSTICE